Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “is disclosed” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,285,554 Although the claims at issue are not identical, they are not patentably distinct from each other because it appears that U.S. Patent 11,285,554 includes all of the features of claims 1-16 of the instant application 17/681653.  Therefore, the U.S. Patent 11,285,554 in effect anticipates the instant invention claims.  It is clear that all elements of claim 1-10 of the instant invention are to be found in claims 1-16 of U.S. Patent 11,285,554.  The differences between claims 1-10 of the instant application and claims 1-16 of U.S. Patent 11,285,554 lies in the fact that U.S. Patent 11,285,554 includes many more features and thus is more specific.  Thus the invention of claims 1-16 is in effect a "species" of the "generic" invention of claims 1-10. It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-10 are anticipated by claims 1-16, they are not patentably distinct from claims 1-16 of U.S. Patent 11,285,554.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kani et al. (U.S. Publication 2011/0252936), herein referred to as Kani.
In regards to claim 9, Kani discloses a circular saw blade dust guard apparatus comprising: a telescoping jaw (guide member, 50) rotating about at least one pivot point (31) and comprising at least a middle jaw portion (52) and a forward jaw portion (51), wherein the middle jaw portion (52) is configured to retract in to a shroud (blade case 15) configured to form an enclosure by surrounding portions of both sides of a saw blade (14); the forward jaw portion (51) is configured to retract in to the middle jaw portion (52); and the forward jaw portion (51) further comprising at least one scoop (53) and a mounting mechanism (shaft 53f/groove 51f; fig. 10), wherein the mounting  mechanism (shaft 53f/groove 51f; fig. 10) is configured to facilitate removably securing the at least one scoop.  
In regards to claim 10, Kani discloses wherein the mounting mechanism (shaft 53f/groove 51f; fig. 10) comprises at least one tab (53f) and at least one mounting hole (51f). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kani et al. (U.S. Publication 2011/0252936), herein referred to as Kani.  In regards to claim 1, Kani discloses a circular saw blade dust guard apparatus comprising: a shroud (blade case 15) configured to form an enclosure by surrounding portions of both sides of a saw blade (14) to provide a conduit configured to suction dust and capable of holding a negative pressure with respect to atmosphere between the shroud (15) and a dust holding area (area between the sides of the blade case around the blade); and a telescoping jaw (guide member 50) rotating about at least one pivot point (31) and comprising at least a middle jaw portion (52) and a forward jaw portion (51), wherein: the middle jaw portion (52) is configured to retract into the shroud (blade case 15); the forward jaw portion (51) is configured to retract into the middle jaw portion (52); and the forward jaw portion (51) further comprising at least one scoop (53) removably secured with respect to the forward jaw portion  (via shaft 53f and slot 51a; fig. 10) and configured to facilitate angled cuts (beveled or miter cuts).  
Kani does not disclose wherein the at least one scoop (53) comprises a first scoop that is interchangeable with a second scoop, the first scoop providing a first angled surface (53b/53c) , and the second scoop providing a second angled surface different than the first angled surface (53c/53b).  Kani does not disclose that the scoop is replaceable with a second scoop.  However, as the scoop 53 has two angled surfaces, 53b and 53c, a second identical scoop, would also have two angled surfaces 53b and 53c.  The difference between Kani and the claimed invention amounting to a replacement of the scoop 53 with a second scoop 53, should the original scoop become damaged or broken.  Each scoop would have a first and second angled surface that was different that the second or first surface of the other scoop.  It would have been obvious to one having ordinary skill in the art to have provided a secondary scoop 53 for the Kani miter saw as a replacement for an original scoop.   Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Thereby the first scoop 53 comprises a first angled surface (e.g. 53b) and the second scoop (53 replacement) comprises a second angled surface (53c).
In regards to claim 2 and 6, the modified device of Kani discloses a further comprising a ridge wall (dust discharge member 18) within the shroud(15) providing a rear stop when the middle jaw is fully retracted.
In regards to claim 3 and 7, the modified device of Kani discloses the forward jaw portion (51) further comprising a mounting mechanism (51f) configured to facilitate removably securing the at least one scoop(53).
In regards to claim 4 and 8, the modified device of Kani discloses wherein the mounting mechanism comprises at least one tab and at least one mounting hole.
In regards to claim 5, the modified device of Kani discloses circular saw blade dust guard apparatus comprising: a telescoping jaw (50) rotating about at least one pivot point (31) and comprising at least a middle jaw portion (52)and a forward jaw portion(51), wherein: the middle jaw portion (52) is configured to retract into a shroud (15) configured to form an enclosure by surrounding portions of both sides of a saw blade; the forward jaw portion (51)is configured to retract into the middle jaw portion(52); and the forward jaw portion(51) further comprising at least one scoop (53)removably secured with respect to the forward jaw portion (at 51f/53f) and configured to facilitate angled cuts(bevel and miter), wherein the at least one scoop (53) comprises a first scoop that is interchangeable with a second scoop (replacement scoop; as modified), the first scoop (53) providing a first angled surface (53b), and the second scoop (replacement scoop) providing a second angled surface (53b) different than the first angled surface (53a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724